Citation Nr: 0123788	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran served on active duty from January 1975 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the United States 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to a total disability rating for 
pension purposes.

In addition to the Montgomery, Alabama, RO, the veteran's 
claim has also been handled by the St. Petersburg, Florida, 
RO and the Detroit, Michigan, RO during periods when the 
veteran lived in Florida and Michigan.  In May 2001, the 
veteran informed VA that he currently lived in Alabama.  He 
requested that his claims be handled through the Montgomery 
RO.

In November 1999, the Board issued a decision which denied 
the claims for service connection for headaches, neck strain, 
right temporomandibular joint pain, and arthritis of the 
spine, shoulders, hands, legs, and feet, on the basis that 
these claims were not well grounded.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The new law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000) .  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law also specifically provides that, in the case of 
any claim for benefits denied or dismissed by the Secretary 
of Veterans Affairs or a court because the claim was not well 
grounded where that denial or dismissal became final during 
the period beginning on July 14, 1999, and ending on November 
9, 2000, the Secretary shall, upon the request of the 
claimant or on the Secretary's own motion, order the claim 
readjudicated as if the denial or dismissal had not been 
made.  Therefore, with regard to the claims for service 
connection for headaches, neck strain, right 
temporomandibular joint pain, and arthritis of the spine, 
shoulders, hands, legs, and feet, which the Board denied on 
November 10, 1999, on the basis that these claims were not 
well grounded, the veteran is hereby notified that he may 
submit a motion for readjudication of these claims pursuant 
to the new law.  These claims are also referred to the RO for 
any appropriate action that need be taken.

In the November 1999 decision, the Board remanded the 
veteran's claim for non-service-connected pension for further 
development of relevant evidence.  In particular, the Board 
instructed that the veteran be asked to identify medical care 
providers who had treated him for his non-service-connected 
disabilities, that the veteran be provided VA medical 
examinations to determine the current manifestations of his 
non-service-connected disabilities, and that the RO 
reevaluate the veteran's non-service-connected disabilities 
and readjudicate his claim for non-service-connected pension.  
A Supplemental Statement of the Case issued in April 2001 
indicates that the RO sent the veteran a request for 
information and sent him notice of scheduled VA examinations, 
but that the notice of examinations was returned to the RO as 
undeliverable.

In a May 2001 letter, the veteran wrote that he currently 
lived in Alabama, and that he intended to stay there for the 
foreseeable future.  Unfortunately, the veteran's letter did 
not provide a mailing address where he could be reached.  In 
the interest of assisting the veteran with the development of 
his claim, the RO should attempt to obtain an address for the 
veteran, and, if successful, should proceed to perform the 
examinations and other development outlined in the Board's 
November 1999 remand (and repeated below).  In his May 2001 
letter, the veteran indicated that he was receiving treatment 
for a mental illness at "the CSP in Huntsville, A[labama]."  
The RO may be able to obtain an address for the veteran by 
identifying and contacting that facility.

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

In the course of performing the additional development 
specified in this remand, the RO should also consider whether 
any additional notification or development action is required 
in order to comply with the VCAA and the recently promulgated 
VA regulations implementing that law.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102. 3.156(a), 3.159, 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should attempt to obtain a 
mailing address for the veteran.  Efforts 
to obtain an address should include, but 
not necessarily be limited to: a) 
identifying and contacting a mental health 
and/or medical treatment facility known as 
"CSP" in Huntsville, Alabama, where the 
veteran has reported receiving treatment 
in 2001; and b) contacting the veteran's 
representative of record, The American 
Legion.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his non-service-connected disabilities.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently associated with the veteran's 
claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to assess the 
degree of disability associated with any 
identified disorders of the right 
temporomandibular joint, neck, spine, 
shoulders, elbows, hands, legs, Achilles' 
tendons, and feet.  All indicated tests 
and diagnostic studies must be performed, 
including range of motion studies and 
x-rays.  The examiner should comment on 
the effect that pain, weakness, excess 
fatigability, incoordination, and/or 
instability, if found, have on the 
function of the affected joints.  The 
claims folder should be made available to 
and reviewed by the examiner for review 
before the examination.

5.  The veteran should be afforded a VA 
neuropsychiatric examination to clarify 
which of his symptoms are attributable to 
the immediate effects of polysubstance 
abuse, and which symptoms, if any, are 
attributable to other neuropsychiatric 
disorder or organic disorder, either 
secondary to polysubstance abuse or of 
separate etiology.  Any suspected but 
unconfirmed diagnoses should either be 
confirmed or ruled out.  The claims 
folder should be made available to and 
reviewed by the examiner for review 
before the examination.

6.  The veteran should be afforded a VA 
dermatology examination to identify and 
evaluate any disability associated with 
tinea pedis, prurigo nodularis, scars 
(including any scars of the head, neck, 
or back), or any other skin disorders 
identified.  The claims folder should be 
made available to and reviewed by the 
examiner for review before the 
examination.

7.  The veteran should be afforded a VA 
neurological examination to identify the 
cause of his headache symptoms and to 
evaluate the associated disability.  The 
examiner should comment on the frequency, 
duration, and severity of the headaches, 
and discuss any associated symptoms 
likely to affect economic adaptability.  
The claims folder should be made 
available to and reviewed by the examiner 
for review before the examination.

8.  The veteran should be afforded a VA 
gastrointestinal examination to identify 
and evaluate any disorders of the 
digestive system, noting the veteran's 
history of complaints of abdominal pain, 
rectal bleeding, and hemorrhoids.  The 
claims folder should be made available to 
and reviewed by the examiner for review 
before the examination.  

9.  The RO should reevaluate each of the 
disabilities in accordance with the 
schedular criteria set forth in 38 C.F.R. 
Part 4.  Thereafter, the RO should 
readjudicate the veteran's claim for non-
service-connected pension.

10.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


